Citation Nr: 0840994	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to January 
1997.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which continued a 20 percent rating for a 
lumbar spine disability.  A March 2005 rating decision 
increased the lumbar spine rating to 40 percent.  However, as 
that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008).  The Board regrets the additional delay that will 
result from this remand.  Nevertheless, the Board is 
constrained by the fact that proper adjudication of the claim 
requires additional development.

With respect to the veteran's claim for an increased rating 
for a low back disability, the Board finds that the 
requirements of VA's duty to notify and assist the claimant 
have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159 (2008).  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the claim.  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  38 U.S.C.A. § 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the veteran was not given notice of what 
evidence was required to substantiate his claim for an 
increased rating for a lumbar spine disability, or what 
evidentiary burdens he must overcome with respect to this 
claim.  Therefore, a remand is required in order to allow 
sufficient notice to the veteran.  Upon remand, the veteran 
will be free to submit additional evidence and argument on 
the question at issue.

In addition, the claims file includes a July 2005 report from 
private physician Dr. R. B. C. which states that he has 
treated the veteran three to four times per year.  The 
physician was also the veteran's primary care physician at VA 
and the most recent treatment record is dated in June 2005.  
Accordingly, subsequent private and VA treatment records 
should be obtained.

In May 2006 the veteran informed VA that he had an 
appointment scheduled with his doctor, in addition to a MRI 
examination.  After asking the veteran to identify the 
medical provider with whom he treated, these records should 
also be obtained and associated wit the claims file.

The RO has rated the veteran's service-connected lumbar spine 
disability using the criteria for limitation of motion of the 
lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Prior to September 26, 2003, a 40 percent rating was 
warranted for severe limitation of lumbar motion.  38 C.F.R. 
§ 4.71a, DC 5292 (2002).

During the pendency of the veteran's appeal, the regulations 
for rating disabilities of the spine were twice revised, 
effective September 23, 2002; and effective September 26, 
2003.  67 Fed. Reg. 54345 (August. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current regulation.  69 Fed. Reg. 25,179 
(2004).  The effective-date rule established by 338 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran gets the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 
33,422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2007).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  That regulation was 
again slightly revised in September 2003.  Effective 
September 26, 2003, the regulations for rating disabilities 
of the spine were revised, and the diagnostic codes were 
reclassified.  The reclassified diagnostic codes include 5237 
(lumbosacral strain) and 5243 (intervertebral disc syndrome).  
68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for 
intervertebral disc syndrome (DC 5243), permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5243 
(2008).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides that a 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Finally, a 
rating of 100 percent is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a.

The Incapacitating Episode Formula provides that a 40 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms that required 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a (2008).  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995). When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes 
that the veteran was last afforded a VA spine examination in 
February 2002.  Accordingly, the veteran should be afforded a 
new examination that considers both the old and new 
regulations in considering his claim for an increased rating 
for a lumbar spine disability.  Therefore, the Board finds 
that further VA examination with specific findings responsive 
to the applicable rating criteria, is needed to fully and 
fairly evaluate the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that:  (1) informs 
him that he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his lumbar spine disability 
and the effect that worsening has on his 
employment and daily life; (2) informs him 
of all potentially applicable diagnostic 
criteria with regard to his claim for an 
increased rating for his low back 
disability including Diagnostic Code 5292 
(effective before and after September 23, 
2002), and Diagnostic Codes 5237 and 5243 
(effective September 26, 2003); and (3) 
provides him with examples of the types of 
medical and lay evidence to submit in 
support of his increased rating claim.

2.  Obtain the veteran's VA treatment 
records dated since June 2005.

3.  Ask the veteran to identify the 
providers referenced in the May 2006 
report of contact from whom he received 
treatment of his lumbar spine disability 
and an MRI examination, including the 
dates of treatment, and after obtaining 
the necessary authorization, request those 
records.  All attempts to secure the 
records must be documented in the claims 
folder and a negative response must be 
provided if the records are not available.

4.  After obtaining the necessary 
authorization, obtain the veteran's 
private treatment records from Main Street 
Medical Clinic and Dr. R. B. C. dated 
since July 2005 and any additional 
providers and treatment records identified 
by the veteran.  All attempts to secure 
the records must be documented in the 
claims folder and a negative response must 
be provided if the records are not 
available.

5.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected lumbar spine disability, 
with consideration of the current rating 
criteria, and the previous rating 
criteria.  The claims file should be 
reviewed by the examiner and the review 
should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Provide ranges of motion of the 
lumbar, thoracic, and thoracolumbar 
spine.

(b)  Describe any neurological 
impairment resulting from the spinal 
disability.

(c)  State the length of the length of 
time during the past twelve months that 
the veteran has had incapacitating 
episodes due to the spinal disability.  
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
require rest prescribed by a physician 
and treatment by a physician.

6.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

